Citation Nr: 0942914	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  04-07 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to November 7, 
2002, for the grant of a total disability evaluation based on 
individual unemployability (TDIU). 

2.  Entitlement to an initial evaluation in excess of 70 
percent for panic disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1977 to 
February 1980.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) that granted service connection for 
panic disorder with agoraphobia, evaluated as 70 percent 
disabling.  The case is also before the Board on appeal from 
a June 2003 rating decision that granted entitlement to a 
TDIU, effective December 31, 2002.  During the pendency of 
the appeal, a February 2004 rating decision assigned an 
effective date of November 7, 2002, for the claim for TDIU.  


REMAND

In a rating decision dated in October 2002 the RO granted 
service connection for panic disorder with agoraphobia 
evaluated at 70 percent disabling effective April 10, 1998.  
He also challenges the effective date of the grant of the 
TDIU.  Based on the record, it is unclear whether the Veteran 
was unemployable due to his psychiatric disability (see May 
2002 VA psychiatric examination report) and/or heart 
disability since the effective date of service connection for 
his psychiatric disability.  As such, the Board concludes it 
is necessary to obtain a medical opinion as to whether he was 
unable to secure or follow a substantially gainful occupation 
because soliciting such an opinion is necessary to adjudicate 
this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In Rice, the Court held that a TDIU claim is part of a claim 
for a higher rating when such claim is raised by the record 
or asserted by the Veteran.  The Court further held that when 
evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for 
a disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  Thus, the Board finds that a retrospective 
medical opinion addressing this issue is necessary to 
adjudicate the appeal.  Chotta v. Peake, 22 Vet. App. 80 
(2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) 
(holding that the duty to assist may include development of 
medical evidence through a retrospective medical evaluation 
where there is a lack of medical evidence for the relevant 
time period).

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request all VA medical records from the Gainesville and 
Tallahassee VA Medical Centers dating from May 20, 2002, to 
the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:  

1.  Request medical records from the 
Gainesville and Tallahassee VA 
Medical Centers dating from May 20, 
2002, to the present.  

2.  Send the Veteran's claims folder 
to a VA examiner to determine whether 
the Veteran has been unemployable 
since April 10, 1998, the effective 
date of service connection for his 
psychiatric disability.  The claims 
folder should be made available to 
and reviewed by the examiner.  The 
examiner should opine as to whether, 
without regard to the Veteran's age 
or the impact of any nonservice-
connected disabilities, it is at 
least as likely as not that his 
service-connected psychiatric and 
heart disabilities, either alone or 
in the aggregate, rendered him unable 
to secure or follow a substantially 
gainful occupation prior to November 
7, 2002, and in particular, for any 
period since August 10, 1998.  A 
complete rationale for any opinion 
expressed and conclusion reached 
should be set forth in a legible 
report.  

3.  Then readjudicate the appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
and be given an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

